Citation Nr: 1724723	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-49 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hammertoes. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1985 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded the instant matter in August 2014 for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the issue on appeal and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in May 2016. Such opinion was rendered in June 2016; however, the Board subsequently determined that addendum opinions were necessary to decide the claim and, thereafter, such were obtained in January 2017 and February 2017. In March 2017, the Veteran and his representative were provided copies of the VHA opinions and an opportunity to submit additional evidence and/or argument. In April 2017, the Veteran indicated that he had no further argument or evidence to submit and, in May 2017, his representative submitted additional argument on his behalf.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's bilateral hammertoes have been shown to be causally or etiologically related to his bilateral pes planus, which was noted on his April 1985 service entrance examination. 

2.  The Veteran's pre-existing bilateral pes planus increased in severity during service; however, such increase was clearly and unmistakably due to the natural progression of the disease. 

CONCLUSION OF LAW

The criteria for service connection for bilateral hammertoes have not been met. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a September 2008 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records (STRs), service personnel records, and post-service treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in July 2012 and, pursuant to the August 2014 remand, an addendum opinion was obtained in September 2014. While the Board found that such opinions were inadequate to decide the claim on appeal, the Board finds that the VHA opinions subsequently obtained in June 2016, January 2017, and February 2017 are adequate to decide such claim. Specifically, the VHA opinions considered all of the pertinent evidence of record and provided a complete rationale relying on and citing to the records reviewed. Moreover, such VHA opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds that there has been substantial compliance with the Board's August 2014 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, the matter was remanded in order to provide the Veteran an opportunity to submit any additional information in support of his claim, to include from the American College of Foot and Ankle Surgeons, and to obtain an addendum opinion. Thereafter, in September 2014, the AOJ sent a letter to the Veteran requesting that he submit any additional supporting information regarding his claim, to include from the aforementioned entity; however, he did not respond. Further, an addendum opinion was provided in September 2014. As mentioned previously, while the Board determined that the September 2014 opinion was inadequate, the subsequent VHA opinions obtained in June 2016, January 2017, and February 2017 are sufficient to decide the claim on appeal. Therefore, the Board finds that there has been substantial compliance with the Board's August 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends that he has bilateral hammertoes that are directly related to his military service. Specifically, he asserts that his hammertoes resulted from his boots constantly being wet in service and then drying and shrinking, causing damage to his toes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137;  
38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, hammertoes are not a chronic disease as defined by VA regulations; thus, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 
38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

Such presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby, 1 Vet. App. at 227; VAOPGCPREC 3-2003 (July 16, 2003). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

However, if a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability. In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on him, not VA, to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306. 

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Further, in a case involving a claim for service connection for a congenital condition, the Board must first determine whether the condition is a defect or a disease. If the congenital condition is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect. If, on the other hand, the congenital condition is a "disease" (i.e., a condition capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies. See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97  (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"); Monroe v. Brown, 4 Vet. App. 513 (1993); VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of bilateral hammertoes as evidenced by his July 2012 VA examination. Thus, the Veteran meets the first requirement to establish service connection, i.e., evidence of a current disability.

The Veteran's STRs reflect that his April 1985 enlistment examination revealed a notation of asymptomatic bilateral pes planus on clinical evaluation. Throughout June 1985, the Veteran complained of bullae on his right foot, blisters on both of his feet for two weeks, sore toes for one week, foot pain, and an assessment of foot irritation was also noted. In January 1986, the Veteran reported that his feet hurt and an assessment of calluses on the bottom of both feet was noted. His September 1989 separation examination was negative for any complaints or diagnoses referable to his feet, other than a notation of asymptomatic bilateral pes planus on clinical evaluation. Thus, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed bilateral hammertoes with a disease or injury during his active duty service. Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim. 

In this regard, the Veteran was afforded a VA examination in July 2012 and, at such time, the examiner opined that his bilateral hammertoes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that the Veteran had pes planus noted on both his military entrance and separation examinations and that there was no mention of hammertoes on such examinations. While the examiner conceded that the Veteran's boots may have shrunk in service due to water exposure and that improperly fitted shoes could cause hammertoes, she stated that the Veteran had ample opportunity to wear ill-fitting shoes after service.  The examiner also explained that the Veteran did not seek treatment for hammertoes until 2007 and that, although medical literature supported the theory that short shoes could cause hammertoes, such also listed diabetes as a factor. Thus, the examiner concluded that, since a toe deformity was not noted when the Veteran separated from service, a nexus could not be established between his past shoe wear and his current toe condition. 

However, in its August 2014 remand, the Board found the July 2012 opinion to be inadequate as the examiner did not discuss the Veteran's STRs pertaining to his feet or the printout of an informational website from the American College of Foot and Ankle Surgeons about hammertoe that was submitted in June 2010. Specifically, such website stated that common symptoms of hammertoe included calluses on the ball of the foot, and inflammation, redness, or burning. Thus, the Board remanded the claim to obtain an addendum opinion that addressed such concerns. 

Accordingly, in September 2014, the same VA examiner provided an addendum opinion and again concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In this regard, the examiner acknowledged the Veteran's treatment for foot pain and callouses during service, and she conceded that the Veteran's boots may have shrunk due to water exposure and that improperly fitted shoes could cause hammertoes. However, she noted that other factors such as flat feet and diabetic neuropathy are also implicated as causative risks for the development of hammertoes. Thus, the examiner concluded that the Veteran's diagnosed flat feet and lower extremity diabetic peripheral neuropathy were more likely the cause of his hammertoes. She also opined that it was less likely as not that the Veteran's hammertoes had their clinical onset in service or were otherwise related to military service as she found that the Veteran did not seek treatment for hammertoes until 2007 and he did not have a toe deformity at the time of his military discharge. Therefore, she determined that a nexus could not be established between his past shoe wear and his current toe condition.

However, the Board found that the September 2014 opinion was also inadequate as the examiner still did not comment on the June 2010 printout of an informational website from the American College of Foot and Ankle Surgeons about hammertoe, which indicated that the Veteran had some of the symptoms associated with hammertoes in service as evidenced by his STRs. As such, the Board sought a medical expert opinion from the VHA to determine if the Veteran's bilateral hammertoes had their clinical onset during service or was otherwise related to service and, in June 2016, such opinion was provided. Such examiner opined that it was as likely as not that the Veteran's bilateral hammertoes had their onset in service and that the complaints of blisters and foot pain in service from improperly fitted boots were early manifestations of the Veteran's current bilateral hammertoes. In support thereof, he stated that the Veteran's April 1985 entrance examination recorded a diagnosis of bilateral pes planus, a condition that was progressive in nature. In this regard, the examiner indicated that it was a well-known fact that pes planus lead to biomechanical imbalances in the forefoot, albeit in varying degrees of pathology. He further noted that the balance of extension longus/extension brevis muscle tendons against flexor longus/flexor brevis muscle tendons, once affected, began the progressive digital deformity of "hammer digit syndrome." Additionally, the examiner indicated that adult onset diabetes affected the intrinsic musculature of the foot, further increasing that pathologic deformity. 

However, while the examiner opined that it was as likely as not that the Veteran's bilateral hammertoes had their onset in service, the examiner also suggested that the Veteran's bilateral hammertoes were a progression of his bilateral pes planus that was noted upon entry to service as evidenced by his April 1985 military entrance examination. Thus, in December 2016, the Board sought an addendum opinion to determine if the Veteran's bilateral pes planus constituted a congenital or developmental defect or disease and if not, whether such disorder increased in severity in service due to the natural progression of the condition. 

Accordingly, the examiner provided an addendum opinion in January 2017 and opined that the Veteran's bilateral pes planus did not constitute a congenital or developmental defect or a disease. He based his opinion on the fact that there was no evidence that the Veteran had a history of congenital pes planus deformity and that, although pes planus was noted in his April 1985 entrance examination, the more common entity of adult acquired pes planus developed progressively after skeletal maturity was reached in adolescence. The examiner also opined that it was at least as likely as not that the Veteran's bilateral pes planus increased in severity in service and that the Veteran's complaints of foot pain, bullae, blisters, and sore toes during service represented an increase in the severity of the Veteran's bilateral pes planus. In support thereof, the examiner explained that pes planus was progressive in nature and that a number of external facts may affect the rate of progression including shoe-gear and arch stabilizers/supports, history of trauma, and physical activities. He further explained that such factors may, individually or in combination, contribute to foot pain, bullae, and blisters. Nonetheless, the examiner did not render an opinion as to whether there was clear and unmistakable evidence that the increase in severity of the Veteran's bilateral pes planus during service was due to the natural progress of the condition. Thus, the Board requested clarification in February 2017 and another addendum opinion was provided later that month. 

In the February 2017 addendum opinion, the examiner determined that there was clear and unmistakable evidence that the Veteran's bilateral pes planus increase in severity during service was due to the natural progress of the condition. In support thereof, the examiner noted that it was clear and unmistakable that the Veteran had pes planus identified during his military entrance and separation examinations. He also stated that it was clear and unmistakable that the footgear the Veteran was issued during military service was well constructed, above ankle, leather footgear, which lacked adequate arch support. The examiner also acknowledged that it was clear and unmistakable that improperly fitted foot gear could exacerbate hammer digit syndrome, bullae, sore digits, and foot pain and that the Veteran experienced conditions while on duty which would affect the proper fit of his boots. He also noted that it was clear and unmistakable that the natural progression of pes planus could be accelerated by a plethora of factors including, but not limited to diabetes, peripheral sensory and motor neuropathy, physical activity, trauma, footgear, and upper and lower motor neuron pathology. Thus, given the context explained above, the examiner concluded that it was clear and unmistakable that the Veteran's pes planus increase in severity was due to the natural progress of the condition.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hammertoes. In this regard, the Board places great weight on the June 2016 VHA opinion and the addendum opinions obtained in January 2017 and February 2017 that concluded that the Veteran's bilateral hammertoes resulted from the natural progression of his pre-existing bilateral pes planus, and that clear and unmistakable evidence established that the increase in severity of his bilateral pes planus during service was due to the natural progression of the condition. The Board finds that such opinions clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the June 2016, January 2017, and February 2017 VHA opinions.

The Board notes that, in an October 2012 statement, the Veteran's representative contended that the July 2012 VA examination was inadequate due to the belief that the VA examiner speculated when he opined that the Veteran could have worn ill-fitting shoes after service. However, the Board has not relied upon the July 2012 VA opinion in deciding the Veteran's claim.

The Board has also considered the Veteran's lay statements asserting that his bilateral hammertoes are related to his military service and resulted from his boots contracting constantly while in service. However, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hammertoes and any instance of his service to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the Veteran is competent to describe his in-service experiences and current symptomatology, the Board accords his statements regarding the causation of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). In the instant case, the question of causation of his bilateral hammertoes involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Therefore, as the Veteran does not have the appropriate medical training and expertise to offer an opinion as to the etiology of his bilateral hammertoes, the lay assertions in this regard have no probative value. 

In sum, the Board finds that service connection for bilateral hammertoes is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hammertoes is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


